 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 579 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2004 
Mr. Pallone (for himself, Mr. Crowley, Mr. Wilson of South Carolina, Mr. Lantos, Mr. Whitfield, Mr. Abercrombie, Mr. Meeks of New York, Mr. McDermott, Mr. Payne, Mr. Lampson, Mr. McNulty, Mr. McIntyre, Mr. Israel, Ms. Jackson-Lee of Texas, Mr. Levin, Mr. Davis of Illinois, Mr. Engel, Mr. Wexler, Mr. Hoyer, Mr. Gingrey, Mr. Brown of Ohio, Mr. Ackerman, Mr. Bell, Ms. Majette, Mr. Hastings of Florida, Mr. Davis of Florida, and Ms. Millender-McDonald) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Honoring the American Association of Physicians of Indian Origin and expressing the sense of the House of Representatives that an American Association of Physicians of Indian Origin Day should be established. 
 
Whereas the American Association of Physicians of Indian Origin was established in 1982 and represents the interests of 38,000 physicians and 12,000 medical students and residents; 
Whereas, with almost 100 member organizations across the Nation, the American Association of Physicians of Indian Origin is the largest Indian American membership organization and the largest ethnic medical association in the United States; 
Whereas the American Association of Physicians of Indian Origin is committed to improving access to quality, affordable healthcare and to enhancing awareness and action on issues affecting Indian American health; 
Whereas the American Association of Physicians of Indian Origin performs charitable work throughout the United States and has established free clinics in Illinois, Michigan, New Jersey, and Texas; 
Whereas many members of the American Association of Physicians of Indian Origin practice medicine in underserved rural and inner-city communities across the Nation; 
Whereas the American Association of Physicians of Indian Origin Charitable Foundation operates 14 free medical clinics in India that serve thousands of patients and is active in disaster relief efforts when needed; 
Whereas the American Association of Physicians of Indian Origin has taken a leadership role in gathering data on diseases that disproportionately affect Indian Americans, such as diabetes, coronary artery disease, and osteoporosis; 
Whereas the American Association of Physicians of Indian Origin has successfully secured $500,000 in Federal funding to conduct a study and education program on diabetes and coronary artery disease in Indian Americans and is continuing to work with the Congress to fund a more detailed study and education program in this field of research;  
Whereas the American Association of Physicians of Indian Origin publishes a bimonthly AAPI Journal, hosts continuing medical education programs, hosts an annual national convention for thousands of its members in a major city in the United States, and hosts an annual legislative conference in Washington, DC; and 
Whereas the American Association of Physicians of Indian Origin is hosting its annual legislative conference on March 30, 2004: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the American Association of Physicians of Indian Origin for its commitment to improving access to quality, affordable healthcare and to enhancing awareness and action on issues affecting Indian American health; and 
(2)expresses its sense that an American Association of Physicians of Indian Origin Day should be established. 
 
